Dr. Arthur L. Mallory Commissioner of Education State Department of Elementary and Secondary Education Jefferson State Office Building Jefferson City, Missouri 65101
Dear Dr. Mallory:
This letter is in response to your request for our review and certification of the Department of Elementary and Secondary Education's Application or Amendment for a Grant for Assistance to States for State Equalization Plans, Part D, Title VIII of the Education Amendments of 1974, Public Law 93-380.
Our review has taken into consideration the application which you furnished to us together with Section 842 of Public Law 93-380 (20 U.S.C. § 246) and the regulations propounded pursuant thereto by the Office of Education, Department of Health, Education and Welfare, 45 C.F.R. 156 (October 1, 1975); Article III, Section 38(a), Missouri Constitution; and Sections 161.092 and 178.430, RSMo 1969.
It is the opinion of this office that the Missouri State Department of Elementary and Secondary Education is the state agency which has the authority under state law to submit the state plan for the purposes of Section 842, Part D, Title VIII of Public Law 93-380.
Very truly yours,
                                  JOHN D. ASHCROFT Attorney General